Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to application claims filed / dated September 28, 2020.  Claims 1-20 are presented for examination.


Allowable Subject Matter

The numbering of original claims 1-20 is maintained. No claims have been canceled, and no new claims have been added.

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s originally filed claims dated September 28, 2020 distinguishable over any reasonable rejection of the claims over candidate prior art, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In addition, the Office notes and remarks that no reasonable disclosure or rejection over prior art, either individually or in combination, expressly teaches or discloses a combination of elements as currently recited by the independent claim(s) as a whole, including the recited feature(s) of  a method comprising “sending, by a Network-Based Media Processing (NBMP) source, a request to establish a Framework for Live Uplink Streaming (FLUS) session between a 
The Office notes that the closest candidate prior art to the claimed invention identified by the Office appears to be the two non-patent literature references listed on the IDS dated 9/28/2020 (“Text of ISO / IEC DIS 23090-8 Network Based Media Processing” and “3rd Generation Partnership Project: Technical Specification Group Services and System Aspects”), but neither reference fully and/or expressly discloses the elements and/or limitations recited by independent claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451